Citation Nr: 0501133	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disability 
with associated visual disorder.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a head 
injury, other than headaches.  

5.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).   

Procedural history

The veteran served on active duty from October 1994 to 
October 1998.

In November 1998, the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (the RO) received the 
veteran's claims of entitlement to service connection for 
multiple disabilities.  In an April 1999 rating decision, the 
RO granted service connection for varicocele and spermatocele 
of the right testicle, hydrocele of the left testicle, 
cervical strain, headaches secondary to head trauma and right 
ankle sprain.  Each of these service-connected disabilities 
was assigned a noncompensable disability evaluation.  The RO 
denied claims of entitlement to service connection for a 
heart disability with associated visual disorder, residuals 
of head injury other than headaches, low back strain, right 
hip disability, tinnitus and bilateral hearing loss as not 
well grounded, as well as denying a compensable evaluation 
for multiple, noncompensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324.  The veteran was 
notified of the April 1999 RO rating decision by letter dated 
May 4, 1999. He did not timely appeal that rating decision or 
any part thereof.

It appears that the RO revisited the veteran's case on its 
own initiative in June 2002, evidently due to the enactment 
in November 2000 of the Veterans Claims Assistance Act of 
2000 (the VCAA).  [The VCAA  provided for the re-adjudication 
of any claim denied as not being well grounded after July 14, 
1999.  See the VCAA, § 7, subpart (b).]  The June 2002 RO 
decision reopened the previously denied issue of entitlement 
to service connection for low back disability and denied that 
issue on the merits.  The June 2002 RO decision also denied 
all of the other issues listed on the title page.  In 
particular, as discussed below, the RO determined that new 
and material evidence had not been received which would allow 
for the reopening of the other previously-denied service 
connection claims.

This case was previously before the Board in December 2003.  
At that time, the claims of entitlement to service connection 
for a low back disability, a heart disability with associated 
visual disorder, residuals of a head injury other than 
headaches, a right hip disability, bilateral hearing loss and 
tinnitus were remanded to the RO for readjudication in 
conformance with the requirements of VCAA, in particular 
Section 7(b)(1), and VAOPGCPREC 3-2001.  Specifically, the 
Board determined that the RO's adjudication of the service 
connection claim based on the finality of the April 1999 
decision was in error because the April 1999 RO decision 
should have considered to have been a nullity.  See the 
Board's December 19, 2003 decision, page 18.    

In a March 2004 rating decision, the five issues listed on 
the title page of this decision were denied by the RO under 
the currently applicable standard of review.  A Supplemental 
Statement of the Case (SSOC) was issued on March 16, 2004.  
The case has been returned to the Board for further appellate 
action.  

Issues not on appeal

In its December 2003 decision the Board considered claims for 
an increased rating for service-connected right ankle 
disability, cervical strain, hydrocele of the left testicle, 
hydrocele of the right testicle and headaches.  The Board 
also considered a claim of entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324.  These claims were all 
denied.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2004). 

In December 2003, the Board remanded the veteran's claim of 
entitlement to service connection for tinnitus.  In a March 
2004 decision, the RO granted service connection for tinnitus 
and assigned a 10 percent disability rating, the maximum 
disability rating available.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

In a November 2002 substantive appeal, the veteran's attorney 
listed as issues both "SC low back condition" and "SC for 
back condition under DC 5293". The purported issue of 
entitlement to service connection for a low back disability 
"under Diagnostic Code 5293" is essentially redundant.  The 
Board observes that a diagnostic code is not assigned unless 
and until a service connection claim is granted.

As a final introductory matter, the Board notes that in a 
March 2004 statement the veteran's attorney indicated that 
the issues remaining on appeal included "[e]ntitlement to 
service connection for headaches."  However, as described 
above, service connection for headaches was in fact granted 
in the April 1999 rating decision.  Moreover, a claim of 
entitlement to an increased rating for headaches was denied 
in the Board's December 2003 decision.  No issue involving 
headaches is currently in appellate status.   


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record 
demonstrates that the veteran's hearing is within normal 
limits for VA rating purposes. 

2.  The veteran does not have a currently diagnosed heart 
disability, and the medical evidence does not indicate that 
cardiovascular disease was diagnosed in service or within one 
year after the veteran's separation from service.

3.  The preponderance of the medical evidence of record does 
not indicate that a diagnosed low back disability exists.  

4.  The medical evidence of record does not show that the 
veteran suffers from any residual of his in-service head 
injury other than previously service-connected headaches.  

5.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed right hip disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).

2.  A heart disability with associated visual disorder was 
not incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Low back disability, residuals of a head injury other 
than headaches and a right hip disability were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, low back disability, heart disability, 
residuals of a head injury other than headache and a right 
hip disability.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters.  The Board 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the December 2002 SOC and the March 2004 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a VCAA letter was sent to the veteran in 
March 2002.  This letter was specifically intended to address 
the requirements of the VCAA, and it explained in detail the 
evidence needed to substantiate a claim for service 
connection.  Crucially, the November 2002 letter specifically 
notified the veteran that evidence of an in-service injury, a 
current disability and medical nexus between the two would be 
required for his claims to be successful.  The letter 
informed the veteran that although his claims has been denied 
in April 1999 and had not been appealed, they were being 
reconsidered under the new VCAA standard.  The letter also 
enumerated the evidence already received, providing a list of 
private medical records obtained and stating that "we have 
maintained all medical evidence of record from previously 
filed claims for VA compensation" Thus, this letter, in 
conjunction with the SOC and SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case ands what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the VCAA 
letter, the veteran was informed that VA would "make 
reasonable efforts to ...get evidence necessary to support your 
claim" and further advised that this may include obtaining 
"medical records, employment records, or records from other 
Federal agencies".

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The RO informed the veteran in its March 2002 letter that he 
was responsible to provide "the name of the person, agency 
or company who has relevant records; the address of this 
person, agency or company; the approximate time frame covered 
by the records; and the condition for which you were treated, 
in the case of medical records."   The veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents.  The veteran was further 
advised that it was ultimately the veteran's responsibility 
to provide evidence to support his claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The March 2002 letter asked the veteran 
to "tell us about any additional information or evidence" 
that the veteran wanted added to the record to support the 
claim.  Further, the letter advised the veteran that "You 
must give us enough information so that we can request [any 
records]."  The Board believes that this letter complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board notes that March 2002 letter expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in June 2002, prior 
to the expiration of the one-year period following the March 
2002 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

In short, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's available 
service medical records and VA medical records.  The RO has 
considered and associated with the veteran's claims folder 
private medical records and opinions including the May 2002 
and September 2001 private medical opinions.  

Finally, the Board afforded the veteran VA examinations in 
March 1999 and a VA audiology examination in February 2004.  
VA further scheduled the veteran for VA cranial nerve, joint 
and spine examinations in March 2002.  The veteran apparently 
did not report and has provided no good cause for his failure 
to report, such as illness or the like.  Instead, the 
veteran's attorney argues that the veteran is seeking the 
right to have the claim decided on the basis of previously 
submitted evidence.  See 38 C.F.R. § 3.655 (2003).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655 (2003)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, although the veteran's attorney contends that the 
private medical evidence of record is sufficient to evaluate 
the claims, he has in fact provided no "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.  He did not request that another examination be 
scheduled and no explanation except for his absence has been 
offered except for his attorney's request that the claims be 
rated based on the evidence of record.  The Board does not 
view the veteran's attorney's request to be good cause for 
failing to report for examination.  In this connection, the 
Board observes that the veteran has reported in the past for 
private and VA examinations and did report for a VA audiology 
examination in February 2004.  
It is clear that the veteran did not report for the March 
2002 examination series because he and his attorney want the 
claims for low back, heart, right hip and residuals of a head 
injury disabilities to be rated on the evidence in the file.   

The Board notes that 38 C.F.R. § 3.326 (b) specifically 
authorizes the acceptance of private medical evidence without 
the need for VA examination on the finding of VA that it is 
otherwise adequate for rating purposes.  Further, however, 38 
C.F.R. § 3.326(a) expressly provides that individuals for 
whom an examination has been scheduled are required to report 
for the examination.  Here, the RO believed that the evidence 
of record was not adequate for rating purposes and that 
additional VA examination was required.  This supplementation 
of the record was motivated by the mandate contained in the 
statute and regulation.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

With respect to 38 C.F.R. § 3.326(b), which allows for a 
claim to be rated on an examination report without the need 
for further examination, the Board wishes to make it clear 
that the regulation contains an important proviso, "provided 
that it is otherwise adequate for rating purposes".  
Determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of 
VA.  See 
38 C.F.R. § 3.159(c)(4).  In carrying out this responsibility 
in this case, RO adjudicators determined that the evidence of 
record was insufficient to support a fully-informed decision 
on the merits of the veteran's claim and that additional VA 
examination was necessary.  The veteran has foreclosed 
further inquiry into this matter by refusing to submit to 
further examination.

The RO's decision that further examination by VA was 
necessary is not unreasonable.  As will be explained in 
greater detail below, the record is at best sketchy and 
contradictory as to whether the veteran in fact has current 
disabilities of the lower back, heart and right hip or a head 
injury residual in addition to the service-connected 
headaches.  As noted by the RO in the June 2002 rating 
decision, the record, including the March 1999 VA examination 
did not diagnose any of the claimed conditions.  Moreover, as 
explained below, the private examiner who provided a 
favorable opinion as to lower back only offered a description 
of a disability that is not sufficient for VA purposes and 
was further not sufficient to overcome the overwhelming 
medical evidence of record, including other private medical 
records submitted by the veteran, that the veteran does not 
in fact have a current low back disability for VA purposes.  
Additional examination was deemed to be necessary to 
establish a diagnosis of current disabilities, and if found, 
nexus.  The Board agrees with the RO's reasoning; the 
inadequacy of much of the evidence will be further dealt with 
in the Board's analysis below.  The Board additionally 
observes that the Court's jurisprudence is replete with 
remands because the evidentiary record is inadequate.  Cf. 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claims would 
result in needless delay, and are thus unwarranted.

To the extent that the veteran and his attorney are providing 
information about the veteran's current medical condition, 
they appear to be attempting to manipulate the system so that 
only limited evidence which could be interpreted as 
supportive of the veteran's claims would be considered.  This 
situation is similar to that in Wood.  In that case, as here, 
the veteran argued that the evidence of record, although 
incomplete in part because of his own unwillingness to 
cooperate with the efforts of the VA to develop his case, was 
sufficient to support a grant.  The Court rejected that 
argument. See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court. See Bethea 
v. Derwinski, 252, 254 (1992) [a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning it 
contains"]. In Maged v. West, 
U.S. Vet. App. No. 97-1517 (January 8, 1999), the claimant 
refused to report for VA examination.  The Court 
characterized the appellant's behavior as actively thwarting 
attempts by the VA to obtain the necessary medical evidence 
to adjudicate his claim.  See Maged, slip opinion at 16-17.  
The Court then held that the appellant had not shown good 
cause for his refusal to attend a VA examination and affirmed 
the Board's denial of service connection.  Of particular 
interest in light of this case is the following quote: "By 
demanding the right to approve or disapprove any medical 
evidence before it is entered into his record, the appellant 
has attempted to manipulate the evidence in his favor."  See 
Maged, slip op. at 17-18.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his counsel to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The facts in this case are clear.  The veteran failed to 
report for VA examinations which were scheduled by the RO.  
No good cause has been demonstrated for his failure to appear 
or to be examined.  38 C.F.R. § 3.655 provides that when an 
examination is scheduled in conjunction with a claim for 
service connection, the claim will be rated based on the 
evidence of record.  The Board will proceed to do so.



Although as explained above the RO has determined that an 
additional VA examination was necessary in order to properly 
assist the veteran in the development of the claim, given the 
insistence of the veteran and his attorney that these claims 
be rated in reliance upon the evidence of record an 
additional Board remand in order to obtain such an 
examination would be futile.  Under the circumstances 
presented in this case, a remand for a VA examination and 
nexus opinion would serve no useful purpose.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
and his attorney were informed of the right to a hearing and 
were presented several options for presenting personal 
testimony.  The veteran indicated in his substantive appeal 
that he did not want a hearing.  See 38 C.F.R. § 3.103 
(2003).  

The Board additionally notes that pursuant to the December 
2003 Board Remand of the issues on appeal, the veteran's 
claims were returned to the Agency of Original Jurisdiction 
for the sole purpose of providing the veteran with de novo 
consideration of the unappealed claims originally denied as 
not well grounded in April 1999.  As has been described in 
the Introduction, this has been accomplished.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law to 
the extent possible given the posture of the veteran and his 
attorney.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent law and regulations

The following law and VA regulations generally apply to all 
five issues.  Additional law and VA regulations will be 
discussed where appropriate in connection with specific 
issues.  

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including sensorineural 
hearing loss and cardiovascular disease, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

1.  Entitlement to service connection for hearing loss.

Factual Background

An audiology examination performed during the veteran's July 
1994 entrance examination showed the following puretone 
thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		05	00	00	00	00	10
Right		10	00	00	00	00	25

It was noted in a February 1995 in-service reference 
audiogram that the veteran was routinely exposed to hazardous 
noise.  He was issued earplugs for personal hearing 
protection.  

The February 1995 audiometric examination taken 15 hours post 
noise exposure showed the following puretone thresholds:   

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		10	05	00	00	00	25
Right		05	05	00	05	00	15

A February 1997 reference audiogram showed the following 
puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		10	05	00	05	00	10
Right		10	05	05	05	05	20

In March 1999 the VA audiology examination was conducted.  
CNC speech recognition scores were 92 percent in the right 
ear and 100 percent in the left ear.  The audiometric 
examination showed the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left		05	10	00	10	05	06
Right		05	10	10	10	05	09

In February 2004, a VA hearing examination was conducted by a 
certified audiologist.  CNC speech recognition scores were 94 
percent in the right ear and 100 percent in the left.  The 
audiometric examination showed the following puretone 
thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left		05	05	00	10	00	04
Right		15	15	05	10	05	09

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been stated above and will not be repeated.  
Specific regulations pertain to claims of entitlement to 
service connection for hearing loss.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Analysis

The veteran is seeking service connection for hearing loss.  
As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, the 
preponderance of the medical evidence of record does not 
indicate that the veteran currently has bilateral hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385.  Hearing test 
results conducted during the veteran's service were within 
normal limits.  There is no record of any post-service 
treatment or diagnosis of any hearing problem, a period of 
well over a decade.  

Crucially, the February 2004 VA audiology examination, 
conducted with reference to the veteran's entire record 
failed to show an auditory threshold of 40 decibels or above 
in any of the tested frequencies, did not show that the 
auditory threshold was 26 decibels or greater from three of 
the tested frequencies and did not indicate a speech 
recognition score of less than 94 percent as required by the 
regulation.  Indeed, each of the five audiology examinations 
administered to the veteran during the nearly ten year period 
between July 1994 and February 2004 have failed to show any 
auditory threshold of 40 decibels or above, or even 26 
decibels or above for that matter.  Accordingly, the 
preponderance of the medical evidence does not indicate a 
current bilateral hearing loss disability.  

The Board notes that March 1999 VA audiology examination 
indicated a 92 percent speech discrimination result for the 
veteran's right ear but otherwise found that the veteran had 
normal hearing.  However, in the nearly ten years of testing 
history that is the only result indicative of meeting even 
one criteria for hearing loss. As this result has not been 
repeated at any other time, the Board finds this one time 
result to be less persuasive than the overwhelming majority 
of medical evidence indicating normal hearing function.

The more current February 2004 statement of the veteran's 
disability confirms that the veteran's hearing remains within 
normal limits for puretone thresholds and does not repeat the 
compensable result for the right ear CNC test.  The Board 
further notes that those results are substantially similar to 
the results obtained in the March 1999 audiometric 
examination specifically, both examinations resulted a 
puretone average of 9 decibels in the veteran's right ear.  
In the opinion contained within the February 2004 examination 
report, the audiologist specifically found that the word 
recognition results from the current examination were 
consistent with the audiometric results obtained in February 
2004, such a finding was not made by the audiologist in the 
March 1999 report.  For those reasons, the Board places 
greater weight with the February 2004 VA examination in terms 
of determining whether or not the veteran has a current 
hearing loss disability.  Accordingly, the Board has found 
that the medical evidence does not support the finding of a 
current hearing loss disability for the purposes of 38 C.F.R. 
§ 3.385.  

To the extent that the veteran is contending that he 
experiences hearing loss for VA service connection purposes, 
it is now well established that as a lay person without 
medical training he is not competent to opine on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's own statements to 
this effect are accordingly entitled to no weight of 
probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for hearing loss fails on this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the February 1995 audiometry examination 
report specifically stated that the veteran was routinely 
exposed to hazardous noise.  Accordingly, element (2), in-
service incurrence of injury, has been satisfied.  

With respect to the Hickson element (3), medical nexus, 
because the medical evidence of record does not show a 
current disability, it follows that there can be no finding 
of nexus.  Indeed, neither post-service examiner provided a 
medical nexus opinion concerning hearing loss.  

In short, although the medical evidence of record shows in-
service noise exposure, the service medical records further 
indicate that upon audiometric testing conducted to monitor 
the veteran, his hearing was within normal limits in service 
and his hearing has been documented as continuing to function 
within normal limits after service.  

Therefore, in the absence of evidence of a current disability 
or any nexus evidence,  
Two of the three elements required for service connection 
have not been met.  A preponderance of the evidence is 
against the veteran's claim, and entitlement to service 
connection for bilateral hearing loss is accordingly denied.  

2.  Entitlement to service connection for a heart disability 
with associated visual disorder.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a head 
injury, other than headaches.  

5.  Entitlement to service connection for a right hip 
disability.  

Factual Background

The Board will present a single factual history which 
encompasses the remaining issues on appeal. 

The veteran's service medical records have been associated 
with the veteran's VA claims folder.  The service medical 
records are pertinently negative for any complaint, treatment 
or diagnosis pertaining to a heart disability.  There is no 
record of any direct injury to the veteran right hip or lower 
back.  The records document treatment for a February 1998 
head injury, including residual headaches and cervical 
strain.  [Both conditions have been service-connected.]  

The veteran left military service in October 1998.  He filed 
a claim of entitlement to service connection in November 
1998.  VA examination were provide in March 1999.

During a March 1999 VA general medical examination, the 
veteran reported being hit in the back at the time of his 
documented February 1998 head injury.  
No disabilities of the low back or hip were diagnosed.  No 
residuals of the February 1998 head injury were noted.  The 
examiner found that the veteran's cardiovascular system was 
normal.

A March 1999 VA examination of the veteran's joints indicated 
that both the veteran's hip and lower back retained full 
range of motion.  The diagnosis "post trauma....lumbosacral 
spine, right hip without loss of normal function" was made.  
 
Diagnostic testing conducted in March 1999 included x-rays 
and an EKG.  X-rays of the veteran's hips and chest showed no 
abnormalities.  The EKG carried the notation "normal sinus 
rhythm with sinus arrhythmia"  and "normal ECG".  

A September 2000 x-ray of the veteran's thoracic spine showed 
no clinical indication of a back disability.  

A September 2001 opinion of Dr. P.W. indicates that the 
doctor treated the veteran for low back pain.  Dr. P.W. 
attributed the veteran's back pain to the in-service back 
injury reported by the veteran.  Dr. P.W. found that the 
veteran's back had normal range of motion on examination.
 
In March 2002, the veteran refused to report for VA 
examinations of his joints, spine and cranial nerves.

A May 2002 medical opinion of D.W., Advance Practice 
Registered Nurse, diagnosed lumbar strain.  On examination, 
D.W. noted an unquantified limitation of motion in the 
forward flexion of the veteran's back but backward and 
lateral extension were within normal limits.  D.W. found that 
the veteran's lumbar strain was as least as likely as not 
related to the reported in-service injury to the veteran's 
back at the time of the February 1998 head injury.  

A June 2003 VA primary care assessment examination found no 
evidence of heart disease, right hip disability, lower back 
disability or any non-service connected residual of the 
veteran's February 1998 head injury.  

Analysis

For the reasons explained immediately below, the Board has 
determined that the medical evidence of record is against a 
finding of that any current heart, low back, right hip, 
claimed head injury residual exists.  As explained above, the 
law is clear that in the absence of a current disability, VA 
benefits cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  As 
there is no finding of current disability these claims fail 
on that basis alone.  

Although the Board has found that the evidence of record 
fails to establish Hickson element (1), current disability, 
for the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

Heart disability

With respect to Hickson element (1), current disability, the 
competent medical evidence of record is negative for any 
indication of any heart disability.  
The complete absence of diagnosis of a cardiovascular 
disability in the medical evidence has been summarized above.  
Most recently, the June 2003 VA primary care assessment 
examination report specifically states "no chest pain, 
palpitation, PND, orthopnea, pedal edema, dyspnea on exertion 
or chest tightness.  No history of rheumatic fever, valvular 
disease or syncope."  The cardiac examination further found 
no murmurs or rubs and regular rhythm.  In short, there is no 
competent medical evidence of a current heart disability.  

To the extent that the veteran has contended that he 
experiences cardiac arrythmias and visual impacts during 
those arrhythmias, as explained in great detail above, he is 
not competent to opine on medical matters such as diagnosis 
or etiology. 
See Espiritu, supra.  The veteran's statements are not 
competent medical evidence of a current disability.  

In summary, in the absence of a diagnosed cardiovascular 
disability, service connection cannot be granted.  The 
veteran's claim fails on that basis alone.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
pertinently negative for treatment or diagnosis of any heart 
disability or any injury to the veteran's heart.  In 
addition, there is no indication of heart disease during the 
one year presumptive period after service.  The only medical 
evidence from that period, the March 1999 VA examination, EKG 
and chest x-rays, indicate that the veteran's cardiac 
function was normal.  
As such, element (2) has not been satisfied.  
  
With respect to the Hickson element (3) medical nexus, as 
there is no current disability and no evidence of an in-
service or presumptive period incurrence of disease, it 
logically follows that there can be no finding of nexus.  In 
fact there is no nexus opinion of record.  Therefore, Hickson 
element (3) is not satisfied.  

Accordingly, for the reasons explained above, all three 
criteria for a service-connected heart disability have not 
been met and on that basis entitlement to service connection 
for a heart disability with associated visual condition is 
denied.  

Low back disability

With respect to element (1), current disability, the record 
reflects that the veteran has several times been noted as 
having low back pain without any specific diagnosis.  
Specifically, the March 1999 VA examination, the 2001 opinion 
of Dr. P.W. and the June 2003 VA examination all note the 
veteran's report of back pain.  All three examiners noted 
that the veteran complained of pain, but no practitioner 
noted any deficit to the veteran's range of motion or any 
neurological impact.  
The 1999 VA examiner acknowledged the veteran's reported 
history of trauma but concluded that the impact of the trauma 
to the veteran's back had resolved.  Dr. P.W.'s 2000 
treatment summary appended to the 2001 opinion likewise 
contained a specific finding that the range of motion in the 
veteran's back was normal.  

It is now well settled that pain alone is not a disability 
for VA rating purposes.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) [symptoms such as pain alone, 
without a finding of an underlying disability, cannot be 
service-connected].  



There is, however, of record the May 2002 report of D.W., a 
registered nurse.
D.W. provided a specific diagnosis, lumbar strain.  This 
clearly is evidence in the veteran's favor as to this 
element.  

Weighing against this diagnosis are several medical records 
which do not diagnose any low back disability.  The March 
1999 VA examination (by a physician's assistant) did not 
identify any low back disorder.    Dr. P.W. in September 2001 
similarly did not identify any back disorder.  Finally, the 
June 2003 VA primary care assessment found no evidence of low 
back disability.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, there are four competent medical authorities 
offering their opinion on this matter: the June 2003 intake 
examination by the VA primary care physician, the September 
2001 opinion of Dr. P.W., the 1999 VA examination by S.T., 
P.A. and the May 2002 opinion of D.W., R.N.  The Board places 
greater weight of probative value on the opinions of the VA 
examiners and Dr. P.W. than it does on the opinion of D.W. 
due, in part, to the difference in expertise level between 
the physicians and (to a much lesser extent) physician's 
assistant and the R.N.  

The Board cannot reject the opinion of D.W. the registered 
nurse, merely because of her training.  See Goss v. Brown, 9 
Vet. App. 109 (1996) [to qualify as an expert, a person need 
not be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  However, see also Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data]

Taken as a whole, examinations in 1999, 2000 and 2003 all 
yield the same result:  normal range of motion without any 
noted neurological deficits in the veteran's lower back, and, 
crucially no diagnosis of a low back disorder.  The Board 
observes in passing that the veteran's service medical 
records are also devoid of any low back diagnosis.  Thus, the 
only diagnosis is that of D.W., the registered nurse.  

In addition to the greater quantity of evidence which 
supports a finding of no current low back disability, the 
Board notes that D.W.'s description of the veteran's 
disability is vague and unquantified.   

The veteran himself submitted the opinion and diagnosis of 
D.W.  He has every right to do so.  However, as has been 
discussed in connection with the statutory duty to assist, 
above, the veteran failed to report for a VA spine 
examination in March 2002, evidently on advice from his 
attorney.  Such examination may have yielded significant 
information concerning the claimed back disability.  The 
veteran has instead insisted that the claim be rated on the 
evidence of record.  The Board has done so.  See 38 C.F.R. 
§ 3.655.

In summary, the preponderance of the evidence is against a 
finding of current disability.  Hickson element (1) has not 
been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, no diagnosis of any low back disease was made at any 
time during service.  With respect to in-service injury, it 
is undisputed that the veteran was hit with a tank hatch in 
February 1998.  Service medical records from that time make 
reference to the veteran being struck in the "back" with a 
tank hatch, although the exact location of the blow to the 
veteran's back is not noted in the February 1998 report.  An 
undated service medical record indicates that the veteran 
reported being hit in the head and back during late February 
1998 and was reporting for treatment of pain from the neck 
and back.  Because the description of the location of the 
veteran's trauma is somewhat unclear, the Board, resolving 
all doubt in the veteran's favor, finds the February 1998 
accident included impact to the veteran's lower back.  
Element (2) has therefore been met to that extent.  

With respect to element (3), in the absence of the finding of 
a current disability, it logically follows that there can be 
no medical nexus.  To the extent that Dr. P.W. attributed the 
veteran's back pain to the in-service injury, and D.W. stated 
that the lumbar strain she diagnosed was as likely as not 
related to the veteran's in-service back injury, those 
opinions are outweighed by the other pertinent medical 
evidence, including the report of Dr. P.W., which fails to 
identify and current diagnosed back disability.   Hickson 
element (3) is therefore not satisfied.  

In summary, in the absence of a finding of a current 
disability, service-connection for a low back disability 
cannot be granted.  As such, the benefit sought on appeal is 
denied.  




Residuals of head injury (other than headaches)

With respect to the claim of entitlement to service 
connection for residuals of a head injury, other than 
headaches, the Board notes that there is no medical evidence 
indicating any diagnosis of any additional disability.  
Moreover, the veteran and his attorney have not provided even 
a suggestion of any claimed symptomatology other than 
headache, which as noted above has been service connected.  
[Service connection for cervical strain, arising from the 
same incident, has also been granted.]  

The medical evidence of record is pertinently negative for 
any description of an additional residual to the February 
1998 injury other than those already service-connected 
(headache and cervical strain).  In addition to there being a 
total absence of a description of the claimed disability, 
there has been no competent medical evidence of any such 
diagnosed disability.  Therefore, the Board has found that 
there is no evidence of any current disability and Hickson 
element (1) is not met.  

With respect to the Hickson element (2), in-service 
incurrence of disease or injury, the veteran's February 1998 
tank-hatch injury has been well documented.  However, the 
existence of an in-service injury alone, without a current 
disability and competent medical evidence of a relationship 
between such a disability and an in-service injury, is not 
enough for a successful claim of entitlement to service-
connection.  See Rabideau, supra.  

Moving to element (3), medical nexus, the Board notes that no 
competent medical evidence on this subject has been 
submitted.  To the extent that the veteran maintains that his 
February 1998 injury has led to an undescribed and 
undiagnosed disability, his contentions do not constitute 
competent medical nexus evidence.  
See Espiritu, supra.  

Accordingly, with the exception of element (2), the criteria 
for service connection of residuals of a head injury other 
than headache have not been met, and the claim is accordingly 
denied.  

Right hip disability

Based upon the medical evidence of record, summarized above, 
there is no competent medical evidence of a current right hip 
disability.  To the extent that the veteran maintains that he 
currently has a hip disorder, his contentions are not 
competent medical nexus evidence.  See Espiritu, supra.  In 
the absence of competent medical evidence which establishes 
that a hip disability currently exists, the claim fails.  

Moving to element (2), in service-incurrence of disease or 
injury, the Board notes that the veteran's February 1998 
injury was not documented to include trauma to the hip.  No 
diagnosis of hip disability was made at any time during 
service.  
Element (2), in-service incurrence of disease or injury, is 
accordingly not met.  

Moving to element (3), medical nexus, no competent medical 
evidence on this subject has been submitted.  Accordingly, 
the criteria for service connection of a right hip disability 
have not been met.  The claim of entitlement to service 
connection of a right hip disability is denied.  








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a heart disability with 
associated visual disorder is denied.  

Entitlement to service connection for residuals of a head 
injury, other than headaches is denied.  

Entitlement to service connection for a right hip disability 
is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


